Title: To George Washington from John Mathews, 15 February 1781
From: Mathews, John
To: Washington, George


                        
                            My Dear Sir,
                            Philadelphia Feby 15th 1781
                        
                        As I observed Genl Greene had given you a full account of the victory obtained by Genl Morgan. I
                            did not trouble Yr Excy with it. Nothing else of any importance has since occured.
                        I should be extreamly obliged to you Sir, to inform me of the state of the business respecting the exchange
                            of prisoners (particularly those at St Augustine) by the first convenient opportunity. I hope Yr Excy will excuse my
                            troubling you with this inquiry, especially when it is considered, that almost every near connexion I have, are now in the
                            power of the enemy. I am My Dr Sir with the highest Respect & most sincere Esteem & regard Yr Obedt Servt
                        
                            Jno. Mathews
                        
                    